                        Case 1:19-cr-00529-PAE Document 31
                                                        32 Filed 06/01/20
                                                                 06/02/20 Page 1 of 1




                                          KOEHLER             &     ISAACS LLP
                                                       ATTORNEYS AT LAW
                                                   61BROADWAY, 25TH FLOOR
       RICHARD J. KOEHLER                                                                                       OF COUNSEL
       STEVEN ISAACS                                   NEW YORK, NY 10006
                                                                                                          RAYMOND J. AAB
         ________                             Tel: (917) 551-1300 Fax: (917) 551-0030
                                                                                                           JESSICA SALLES
                                                        www.koehler-isaacs.com
       JEANNETTE BALDASARRE                                                                               BARRY WASHOR
       A.JAMES BELL
       LIAM L. CASTRO
       RENA C. DAWSON                                                                                WRITER’S DIRECT DIAL
       CYNTHIA DEVASIA                                                                                         (917) 551-1317
       GABRIEL GREENBERG
       TALIA HAYNES
       DAVID KIRSCH
       MERCEDES M. MALDONADO
       FELICIA PINTO
       ANDREW ROWE
       JULIE PEARLMAN SCHATZ
       ANN SCHNEIDER
       STEPHANIE SWINTON
       PETER C. TROXLER
       HOWARD G. WIEN


                                                                                 June 1, 2020

                 Hon. Paul A. Engelmayer
                 United States District Court
                 Southern District of New York
                 40 Foley Square
                 New York, New York 10007

                                                Re: United States v. Kelly Rivas 19-cr-529-(PAE)
                 Dear Judge Engelmayer,

                          I am the attorney for Kelly Rivas. The purpose of this letter is to respectfully
                 request an adjournment of Ms. Rivas’ sentencing hearing that is scheduled for June 18th
                 at 2:30 p.m. As the Court is aware, the COVID-19 pandemic continues and the BOP
                 visitation restrictions has drastically limited access to Ms. Rivas and thus our ability to
                 properly prepare for her upcoming sentencing. With no objection from the Government,
                 counsel is requesting a 60-day adjournment of Ms. Rivas’ sentencing hearing.

                        Know also that I consulted with Ms. Rivas regarding this request and she also
                 believes that her interests are best served if we have the additional time to prepare for
                 sentencing. Should the Court grant this request, counsel is requesting that the hearing be
                 adjourned to the week of August 17th.

                            Thank you in advance for any and all consideration of this request. We will await
                   further instructions from the Court on this matter.
---------------------------------------------------------------------
GRANTED. Sentencing is adjourned to August 20, 2020 Respectfully         p     ySSubmitted,,
at 11:00 a.m. The parties shall serve their sentencing
submissions in accordance with this Court's Individual                By: _____________________
Rules & Practices in Criminal Cases. The Clerk of Court                 A. James Bell, Esq.
is requested to terminate the motion at Dkt. No. 31.
                     SO ORDERED.
    6/2/2020
                                     
                                    __________________________________
                                             PAUL A. ENGELMAYER
                                             United States District Judge
